Citation Nr: 0726982	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as bipolar disorder and schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a left knee injury. 

4.  Entitlement to service connection for gastrointestinal 
problems.  

5.  Entitlement to service connection for hemorrhoids. 

6.  Entitlement to service connection for residuals of a 
broken jaw. 

7.  Entitlement to service connection for residuals of a back 
injury.  

8.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1983.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina 
(hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence linking a current 
disability associated with a psychiatric disorder, left knee 
injury, gastrointestinal problems, hemorrhoids, back injury 
or bilateral hearing loss to service. 

2.  In a statement received in November 2006, the veteran 
withdrew his appeal with respect to the issues of entitlement 
to service connection for PTSD and residuals of a broken jaw.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, left knee injury, 
gastrointestinal problems, hemorrhoids, a back injury or 
bilateral hearing loss were not incurred in or aggravated by 
service; a psychotic disorder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 
 
2.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issues of entitlement to 
service connection for PTSD and residuals of a broken jaw 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in March 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records and records from the Social Security 
Administration.  There is no indication in the record that 
additional 


evidence necessary to adjudicate the issues herein is 
available and not part of the claims file.  In this regard, 
while reference was made to private medical treatment after 
service for which the records of such treatment have not been 
obtained, the veteran's cousin indicated that the records of 
such treatment are not available.  With regard to the request 
to obtain reports of VA treatment from August 2005 to the 
present time, there is no indication that these records would 
provide, as will be explained below, the information 
necessary for the veteran's claims to be granted; that is, 
medical findings or opinions linking a current disability 
associated with the conditions for which service connection 
is claimed and service.  As there is otherwise no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis 

A.  Service Connection for a Psychiatric Disorder, Left Knee 
Injury, Gastrointestinal Problems, Hemorrhoids, a Back 
Injury, and Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including psychoses, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 


3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records reflect hearing to have been 
recorded within normal limits upon audiometric evaluation in 
February 1981; persistent nausea in June 1978 and 
gastroenteritis in July 1978; and a mild right lumbar stain 
in June 1978.  The January 1983 separation examination is 
negative for any of the disabilities for which service 
connection is claimed.  The veteran did refer on a history 
compiled at that time to occasional knee swelling, 
indigestion that existed prior to service, and depression.

The post service evidence includes reports from a 
hemorrhoidectomy in February 1990 and VA clinical records 
date in 2001, 2003, and 2003 referring to the existence of 
hemorrhoids; private clinical reports referencing back pain 
resulting from a car accident in April 1990 and a December 
2002 private disability exanimation report referencing 
"[c]hronic lumbar spine pain; and VA outpatient reports 
dated in 2004 and 2005 reflecting treatment for left knee 
pain, with a January 2004 report indicating the knee pain was 
due to any injury sustained in a fall the previous week.  
Numerous reports of record reflect private and VA treatment 
for a variously diagnosed psychiatric disorder, to include 
schizoaffective 


disorder, paranoid schizophrenia, psychosis not otherwise 
specified, anxiety, depression, and major depressive 
disorder.  Most critically with respect to the veteran's 
claims for service connection, however, is the fact that none 
of the medical evidence of record includes any findings or 
opinions indicating that the veteran has a current disability 
associated with a psychiatric disorder, left knee injury, 
gastrointestinal problems, hemorrhoids, a back injury or 
bilateral hearing loss that is the result of in-service 
symptomatology or pathology.  

As for the veteran's assertions, and the other assertions in 
this regard on behalf of the veteran, to include those from 
his former girlfriend, cousin, mother, and wife, that the 
claimed disabilities are related to service, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
lack of any medical evidence to support the assertion that 
any of the conditions for which service connection is claimed 
is related to service, service connection for a psychiatric 
disorder, left knee injury, gastrointestinal problems, 
hemorrhoids, a back injury and bilateral hearing loss is not 
warranted. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for service 
connection addressed above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for PTSD and Residuals of a Broken Jaw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive 


appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by the authorized 
representative.  38 C.F.R. § 20.204.  The veteran in a 
statement submitted in November 2006 withdrew his appeal with 
respect to the issues of entitlement to service connection 
for PTSD and residuals of a broken jaw.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed. 


ORDER

Service connection for a psychiatric disorder claimed as 
bipolar disorder and schizophrenia is denied. 

Service connection for a left knee injury is denied. 

Service connection for gastrointestinal problems is denied.   

Service connection for hemorrhoids is denied. 

Service connection for residuals of a back injury is denied.   

Service connection for bilateral hearing loss is denied. 

The claim for service connection for residuals of a broken 
jaw is dismissed. 

The claim for service connection for PTSD is dismissed. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


